Name: 2001/300/EC: Commission Decision of 30 March 2001 on Community cooperation with the Food and Agriculture Organisation with particular regard to activities carried out by the European Commission for the Control of Foot-and-Mouth Disease (notified under document number C(2001) 984)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  cooperation policy; NA;  financing and investment;  United Nations
 Date Published: 2001-04-12

 Avis juridique important|32001D03002001/300/EC: Commission Decision of 30 March 2001 on Community cooperation with the Food and Agriculture Organisation with particular regard to activities carried out by the European Commission for the Control of Foot-and-Mouth Disease (notified under document number C(2001) 984) Official Journal L 102 , 12/04/2001 P. 0071 - 0072Commission Decisionof 30 March 2001on Community cooperation with the Food and Agriculture Organisation with particular regard to activities carried out by the European Commission for the Control of Foot-and-Mouth Disease(notified under document number C(2001) 984)(2001/300/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 1258/1999(2), and in particular Articles 12 and 13 thereof,Whereas:(1) In the context of major epidemics of foot-and-mouth disease (FMD) in the late 1950s both within the Community and in neighbouring countries, the European Commission for the Control of Foot-and-Mouth Disease (EUFMD) was founded within the framework of the Food and Agriculture Organisation (FAO) of the United Nations Organisation.(2) In the 1960s, due to increased threats from introduction of exotic strains of FMD into Europe, the member countries of the EUFMD were called ot establish a trust fund aimed at emergency measures to be carried out in the Balkans, the main entrance route of the disease. Later that fund was divided into Trust Fund 911100/MTF/INT/003/EEC supported by those member countries that were at the same time Member States of the Community and Trust Fund 90970/MTF/004/MUL supported by member countries of EUFMD which at that time were not or are not Member States of the Community.(3) The last Community contribution to the Trust Fund 911100/MTF/INT/003/EEC was made on the occasion of FMD outbreaks in the Balkans in 1996, in accordance with Commission Decision 96/368/EC of 14 June 1996 on a Community financial contribution to measures to control foot-and-mouth disease in Albania(3) and Commission Decision 96/439/EC of 18 July 1996 on a Community financial contribution to measures to control foot-and-mouth disease in the former Yugoslav Republic of Macedonia(4).(4) In accordance with Council Directive 85/511/EEC of 18 November 1985 on control measures for foot-and-mouth diesease(5), as last amended by the Act of Accession of Austria, Finland and Sweden, vaccination against FMD ceased throughout the Community in 1991. The most recent outbreaks of FMD were reported in 2000 in Greece due to introduction from a neighbouring country and in 2001 in the United Kingdom.(5) However in countries adjacent to the Member States outbreaks and in some cases severe epidemics have been recorded during the last years which are liable to threaten the health status of Community susceptible livestock mainly due to movement of persons and goods, excluding imports of livestock and livestock products which are prohibited, and means of transports between Member States and neighbouring countries.(6) In the light of the emergence of new virus topotypes and regional deterioration of control measures, the Community, in close cooperation with the EUFMD and by using the Trust Fund 911100/MTF/INT/003/EEC, supported emergency vaccination campaigns in Turkey in 1998 and in Transcaucasia in 1999 and 2000.(7) Since its establishment, Trust Fund 911100/MTF/INT/003/EEC has been operated on a case-by-case basis in agreement between the Commission and EUFMD by Exchange of Letters of agreement to measures proposed by the EUFMD.(8) On 25 February 2000 a meeting of a group of experts at FAO headquarters reviewed the procedures for operating Trust Fund 911100/MTF/INT/003/EEC with regard to expenses incurred due to implementation of agreed FMD control programmes in member countries of the EUFMD or neighbouring countries.(9) Following evaluation, the group of experts from the Commission and the FAO found the FAO rules and procedures for the operation of such funds equivalent to those applicable in Community institutions.(10) The group of experts recommended revision of the rules and procedures for the operation of the Trust Fund 911100/MTF/INT/003/EEC in order to lay down a formalised agreement on the operation of that Trust Fund. The rules should follow the example of the cooperation programme on food security and its implementing agreement concluded between the Community and the FAO in 2000, which is considered a starting point to a more programmatic approach and formalised procedure in this traditional cooperation between the Community and the FAO.(11) It appears appropriate to fix the Community contribution to the Trust Fund 911100/MTF/INT/003/EEC at a maximum level of EUR 1,8 million for a period of four years. The budget of the Trust Fund for 2001 should be made up of the balance of its funds on 30 September 2000 and a Community contribution to bring the amount to USD 1 million. Subsequently expenditure should be replenished by annual transfers.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The balance of Trust Fund 911100/MTF/INT/003/EEC (TFEU 970089129) at 30 September 2000 shall be struck at USD 226404 as laid down in the final report of the 65th session of the Executive Committee of the European Commission for the Control of Foot and Mouth Disease (EUFMD).2. As from 1 January 2001 the financial obligation of the Community to the fund referred to in paragraph 1 shall be set at a maximum of EUR 1800000 for a period of four years.3. The first instalment of the amount referred to in paragraph 2 for the year 2001 shall be made up of:(a) the balance referred to in paragraph 1, and(b) a Community contribution of the amount necessary to bring the total to USD 1000000.4. Expenditure incurred by the Trust Fund during the years 2001, 2002, 2003 and 2004 shall be replenished by annual Community contributions payable in 2002, 2003, 2004 and 2005 respectively. However, these transfers shall be subject to the existence of available funds in the budget of the Commission.5. The annual Community contributions referred to in paragraph 4 shall be based on the financial report produced by the EUFMD to either the annual session of the Executive Committee or the biannual general session of the EUFMD, supported by detailed documentation in accordance with the rules of the Food and Agriculture Organisation (FAO).Article 21. An implementing agreement on the use and operation of the Trust Fund 911100/MTF/INT/003/EEC (TFEU 970089129) shall be concluded between the European Commission and the Food and Agriculture Organisation of the United Nations Organisation for the period of four years, starting on 1 January 2001.2. The Trust Fund referred to in Article 1 shall be operated in agreement between the Commission and the EUFMD in accordance with the implementing agreement referred to in paragraph 1 of this Article.3. The Director-General for Health and Consumer Protection shall be authorised to sign the implementing agreement referred to in paragraph 1 on behalf of the European Commission.Article 3This Decision is addressed to the Member States.Done at Brussels, 30 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 145, 19.6.1996, p. 19.(4) OJ L 181, 20.7.1996, p. 37.(5) OJ L 315, 26.11.1985, p. 11.